Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
07/13/21. Claims 1-10 and 21-30 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 07/13/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.
4.	Regarding the arguments about the virtual lock axis, specifically on page 8, applicant mentions “For a linkage, one can actually identify many instant centers associated with the different links. Each pivot joint itself is an instant center, and there are instantaneous (they move in time) centers associated with every pair of links. The instant center of velocity (rotation) for two bodies in plane motion is a point, common to the two bodies, which has the same instantaneous velocity in each body. This point may be a virtual point physically located off of the two bodies." Furthermore in the provided literature from which this quote is taken reads, “It is not immediately obvious which ones are the most useful for the purpose of analyzing a linkage either graphically or analytically” Therefore the instant center that provides the most advantage can be selected which may be the virtual lock axis. 
. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andrysek et al. (U.S. Publication No. 20050149203).
Regarding claim 1, Andrysek discloses a prosthetic knee (Figure 2, abstract) for mechanically coupling an upper leg to a lower leg that (Paragraph [0010] lines 1-3), in use, are subject to a ground reaction force acting through a center of pressure on a foot attached to the lower leg, such that orientation of the ground reaction force varies in space as a result of a gait (Paragraphs [0003]-[0004]), the prosthetic knee comprising: a prosthetic knee joint configured to couple to the upper leg and pivot about a knee joint
pivot axis (Paragraph [0010] lines 1-6); and a latch (Figure 3 #30) configured to couple to the lower leg and pivot about a virtual lock axis (Figure 3 CA) distinct from the knee joint pivot axis, the virtual lock axis being positioned such that the ground reaction force is posterior to the virtual lock axis in an early stance phase of the gait and the ground reaction force is anterior to the virtual lock axis in a late stance phase of the gait 
Regarding claim 2, Andrysek discloses a prosthetic knee (Figure 2) according to claim 1, further comprising an early stance flexion module comprising an early stance flexion joint configured to pivot about an early stance flexion axis, distinct from the knee joint pivot axis and the virtual lock axis, and pivotally couple the upper leg to the prosthetic knee joint about the early stance flexion axis, wherein position of the early stance flexion axis is adjustable, relative to position of the knee joint pivot axis, and torsional stiffness of the early stance flexion joint is adjustable (Figure 3, Paragraph [0009]).
Regarding claim 3, Andrysek discloses a prosthetic knee according to claim 2, wherein the early stance flexion module is configured to apply an adjustable preload torque that must be overcome to pivot the early stance flexion joint about the early stance flexion axis (Figure 3, Paragraph [0033]). 
Regarding claim 15, Andrysek discloses a prosthetic knee according to claim 1, wherein the latch is configured to automatically engage when the prosthetic knee joint 
Regarding claim 16, Andrysek discloses a prosthetic knee according to Claim 1, wherein the latch is configured to automatically engage at least two distinct points (Figure 3), such that when the latch is engaged at a second of the at least two distinct points the prosthetic knee joint is bent at an angle of between about 1 ° and about 15° of knee flexion, and when the latch is engaged at a first of the at least two distinct points the prosthetic knee joint is bent at an angle of between about 0° and about 1 ° of knee flexion (Figure 3 #36, Paragraph [0043]).
Regarding claim 17, Andrysek discloses a prosthetic knee according to claim 16, wherein the latch defines a second notch that is engagable by the hook such that, when the hook is engaged in the first notch, the latch is engaged at the first of the at least two distinct points, and when the hook is engaged in the second notch, the latch is engaged at the second of the at least two distinct points (Figure 3, Paragraphs [0031]-[0032]).
Regarding claim 18, Andrysek discloses a prosthetic knee according to claim 1, wherein the virtual lock axis is disposed along an imaginary line extending through the knee joint pivot axis and a ground reaction force transition point, wherein the ground reaction force transition point corresponds to a location of the center of pressure when the prosthetic knee initiates late stance flexion (Figure 1c, Paragraph 27). 
Regarding claim 20, Andrysek discloses a prosthetic knee according to claim 18, wherein the virtual lock axis is disposed a distance about r = 8 /s from the knee joint .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrysek et al. (U.S. Publication No. 20050149203) in view of Wild (U.S. Publication No. 20050203639).
Regarding claim 12, Andrysek discloses a prosthetic knee according to claim 1 but does not disclose it further comprising a four-bar linkage comprising a ground link, two grounded links, a floating link and four rotating joints, wherein the ground link is configured to mechanically couple to the lower leg and the floating link is mechanically coupled to the prosthetic knee joint and the latch, such that the latch pivots about the virtual lock axis as a result of pivoting of the two grounded links about two respective rotating joints of the four rotating joints.
Wild discloses a prosthetic knee further comprising a four-bar linkage comprising a ground link, two grounded links, a floating link and four rotating joints, wherein the ground link is configured to mechanically couple to the lower leg and the floating link is mechanically coupled to the prosthetic knee joint and the latch, such that the latch 

    PNG
    media_image1.png
    211
    394
    media_image1.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrysek to incorporate the teachings of Wild a four-bar linkage comprising a ground link, two grounded links, a floating link and four rotating joints because the positioning of the polycentric rotations with respect to the ground reaction line and the joint line determines the stability of the device during stance and the amount of voluntary control the amputee has over the prosthesis (Paragraph [0006] lines 3-6). 
Regarding claim 13, Andrysek discloses a prosthetic knee according to claim 12 but does not disclose wherein positions of at least two rotating joints of the four rotating joints are adjustable to alter position of the virtual lock axis.
Wild teaches in analogus art a prosthetic knee wherein positions of at least two rotating joints of the four rotating joints are adjustable to alter position of the virtual lock axis (As can be seen in Figure 7A at least two rotating joints are adjustable).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrysek to incorporate the teachings of Wild a four-bar linkage comprising a ground link, two grounded links, a . 

Allowable Subject Matter
10.	Claims 4-11, 14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, Andrysek does not disclose a hydraulic damper configured to provide at least 1.1 times as much damping during flexion of the prosthetic knee joint as during extension of the prosthetic knee joint.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774